Exhibit 10.1


THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is
made as of July 21, 2020, by and among WHEELER REIT, L.P., a Virginia limited
partnership, (the “Borrower”), the Guarantors, KeyBank National Association, a
national banking association (“KeyBank”), as administrative agent for the
lenders (“Agent”), and the lenders from time to time party thereto (“Lenders”).
RECITALS
A.The Borrower, the Guarantors, the Agent and the Lenders have entered into that
certain Amended and Restated Credit Agreement (as same has been amended or
modified from time to time, the “Credit Agreement”) dated as of December 21,
2017, as amended on April 25, 2019 pursuant to a certain First Amendment to
Amended and Restated Credit Agreement (the “First Amendment”) and as further
amended effective December 21, 2019 pursuant to a certain Second Amendment to
Amended and Restated Credit Agreement (the “Second Amendment”); capitalized
terms used but not defined in this Agreement shall have the meanings defined for
those terms in the Credit Agreement.
B.The Borrower and the Guarantors have requested that the Lenders agree to
modify and/or waive certain provisions of the Credit Agreement, and the Agent
and the Lenders have agreed to do so, provided Borrower, the Guarantors, Agent
and the Lenders agree to amend the Credit Agreement as set forth herein.
NOW, THEREFORE, Borrower, the Guarantors, Agent and the Lenders agree as
follows:
AGREEMENT
1.General Amendments: Notwithstanding any term or condition of the Credit
Agreement, the First Amendment and/or the Second Amendment, the Borrower, the
Guarantors, the Agent and the Lenders hereby agree as follows:
a.    Except as expressly modified, amended or restated herein, each of the
Credit Agreement, the First Amendment and the Second Amendment, shall remain in
full force and effect.
b.    The monthly principal amortization payment of $350,000 required under the
Credit Agreement (as amended by Section 1b of the Second Amendment) shall
continue to be paid on the first Business Day of each month until the Loans are
repaid in full, however, the additional curtailment principal prepayments
required by Section 1d of the Second Amendment shall not be required to be paid
by Borrower to Lenders, it being acknowledged and agreed that the full principal
amount of the Loans shall be repaid on or before the Revolving Credit Maturity
Date (as such term is modified hereby).




--------------------------------------------------------------------------------




c.    Without limitation of anything set forth in the Credit Agreement, the
First Amendment and/or the Second Amendment, the Borrower shall pay to the
Agent, to be applied in reduction of the outstanding Loan Exposure, the net
proceeds of all capital events by the REIT, the Borrower or any of their
Subsidiaries including, without limitation, all asset sales, refinancings and
financings (secured, unsecured or otherwise), recapitalizations, equity
issuances and other similar capital transactions (in each instance to the extent
permitted under the Credit Agreement) consummated by the REIT, the Borrower or
any Subsidiary thereof, with such which net proceeds being defined as the gross
proceeds of such transaction less payment of all usual and customary closing
costs incurred in closing such transactions and the repayment of any
Indebtedness (if any) securing the subject asset(s) and, as to recapitalizations
and equity issuances, after redemption or retirement of any Equity Interests
being simultaneously redeemed or retired All such payments shall be due within
one (1) business day of receipt of such proceeds by the REIT, the Borrower or
such Subsidiary.
d.    Notwithstanding any provision of the Credit Agreement, including, without
limitation, Section 5.4 thereof, any release of any Collateral Properties under
the Credit Agreement shall be subject to the approval of, and satisfaction of
such terms and conditions imposed by, the Agent in its sole discretion;
notwithstanding the foregoing, concurrently with the execution and delivery
hereof and the completion of all conditions precedent set forth herein, the
Agent agrees to release all Equity Interests in WHLR Forrest Gallery, LLC and
WHLR Franklin Village, LLC from the lien of the Pledge Agreement, dated January
24, 2020 by and between WHEELER REIT, L.P., a Virginia limited partnership, et
al, and Lenders, and Lenders shall take all reasonable actions to release all
Equity Interest in WHLR Forrest Gallery, LLC and WHLR Franklin Village, LLC
within thirty (30) days of the effective date of this Agreement.
2.    Amendment to Credit Agreement. The Credit Agreement is hereby further
specifically amended as follows:
a.    The definition of Revolving Credit Maturity is hereby amended and restated
in its entirety as follows:
Revolving Credit Maturity Date. December 31, 2020, or such earlier date on which
the Revolving Credit Loans shall become due and payable pursuant to the terms
hereof.
b.    §8.3 of the Credit Agreement is hereby deleted in its entirety and shall
be replaced by the phrase “[Intentionally Omitted.]”
c.    §8.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
§8.7 Distributions. At all times until the Revolving Credit Maturity Date, no
Loan Party shall permit the REIT to make directly or indirectly any
Distributions in cash,




--------------------------------------------------------------------------------




other than Distributions of such amounts as are necessary for the REIT to
maintain its status as a real estate investment trust.
d.    §9.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
§9.4    Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net
Worth of the REIT and its respective Subsidiaries shall not be less than
$199,984,257.
e.    §9.5 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
§9.5    Liquidity. The unrestricted cash and Cash Equivalents of the REIT must
equal at least One Million Five Hundred Thousand Dollars ($1,500,000) at all
times hereafter.
f.    §§9.1, 9.2, 9.3 and 9.6 of the Credit Agreement are hereby deleted in
their entirety and each shall be replaced by the phrase “[Intentionally
Omitted.]”.
3.    Representations and Warranties. Borrower and Guarantors represent and
warrant to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Borrower to Agent on or prior to the date hereof and
approved by the Agent in writing (which disclosures shall be deemed to amend the
Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects,
except where any such representation and warranty is limited to a specific date
prior to the Effective Date or where the failure to be true and correct in all
material respects would not have a Material Adverse Effect. As of the Effective
Date and after giving effect to this Agreement, no Default or Event of Default
is in existence.
4.    Conditions Precedent. This Agreement shall not be effective until each of
the following conditions precedent has been satisfied to the satisfaction of, or
waived in accordance with §27 of the Credit Agreement (with the date, if any on
which such conditions have been satisfied or waived being referred to herein as,
the “Effective Date”):
a.    Agent shall have received:
1.
a fully executed copy of this Agreement duly executed and delivered by Borrower,
each other Credit Party, and the Lender;

2.
a Compliance Certificate dated as of the Effective Date demonstrating pro forma
compliance with each of the covenants calculated therein;

3.
evidence satisfactory to the Agent that all action on the part of the Credit
Parties necessary for the valid execution, delivery and performance by the
Credit Parties of this Agreement and the other Loan Documents being





--------------------------------------------------------------------------------




delivered in connection herewith shall have been duly and effectively taken; and
4.
a Beneficial Ownership Certification or controlling party certification in
relation to the Borrower.

b.    No Default or Event of Default shall have occurred and be continuing as of
the date of the Effective Date.
c.    The representations and warranties made by the Credit Parties in the Loan
Documents shall be true and correct on the Effective Date (unless such
representations are limited by their terms to a specific date in which case they
shall be required to be true and correct only as of such specified date).
d.    Borrower shall have paid to Agent all reasonable costs and expenses of the
Agent in connection with the loan arrangement and this Agreement, including,
without limitation, reasonable legal fees and expenses incurred by Agent.
5.    Further Assurances. Each of Borrower and each Guarantor agrees to execute
and deliver such other instruments and documents and take such other action, as
the Agent may reasonably request, in connection with the transactions
contemplated by this Agreement.
6.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
7.    Counterparts. This Agreement, which may be executed in multiple
counterparts, constitutes the entire agreement of the parties regarding the
matters contained herein and shall not be modified by any prior oral or written
discussions. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging transmission (e.g. PDF by
email) shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement is a Loan Document. Borrower and the Guarantors hereby
ratify, confirm and reaffirm all of the terms and conditions of the Credit
Agreement, and each of the other Loan Documents, and further acknowledge and
agree that all of the terms and conditions of the Credit Agreement shall remain
in full force and effect except as expressly provided in this Agreement. Except
where the context clearly requires otherwise, all references to the Credit
Agreement in any other Loan Document shall be to the Credit Agreement as amended
by this Agreement.
8.    No Waiver; Relationship of the Parties.
a.    Neither this Agreement nor Agent’s or Lenders’ agreements herein shall be
deemed to be a waiver of any Default or Event of Default nor shall they
establish or be deemed to establish




--------------------------------------------------------------------------------




a course of dealing upon which the Borrower may rely on in the future. Each
Credit Party agrees and acknowledges that, except as expressly set forth herein,
neither the Agent nor any Lender has agreed, or is agreeing herein, to forbear
from exercising its rights and remedies under the Loan Documents or applicable
Law with respect to any Default or Event of Default whether presently existing
or occurring hereafter (all of which rights and remedies are hereby expressly
reserved by the Agent and the Lenders).
b.    Nothing in this Agreement shall be construed to, nor is this Agreement
intended to, alter, change or affect in any way the relationship among the
Agent, the Lenders and the Credit Parties to one another, to anything other than
a debtor-creditor relationship. This Agreement is not intended, nor shall it be
construed, to create a partnership or joint venture relationship between or
among any of the parties hereto. No Person other than a party hereto is intended
to be a beneficiary hereof and no Person other than a party hereto shall be
authorized to rely upon or enforce the contents of this Agreement.
9.    Waiver/Release. Each Loan Party acknowledges and agrees that it has no
claims, counterclaims, offsets, defenses or causes of action against the Agent
or any Lender with respect to amounts outstanding and owing to the Agent and/or
any of the Lenders under the Loan Documents. In consideration of, among other
things, the Lenders’ agreement to extend the Maturity Date and restructure
certain payments with respect to the Loans as set forth in this Agreement, each
Loan Party hereby WAIVES, releases and discharges to the fullest extent
permitted by law, and hereby RELEASES and agrees to hold the Agent and the
Lenders and their respective affiliates, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, employees,
consultants, agents, attorneys and other representatives of each of the
foregoing (collectively, the “Releasees”), harmless from any claims,
counterclaims, offsets, defenses and/or causes of action (collectively, the
“Claims”) that it may have against any Releasee based in whole or in part on any
action or inaction of any of the Releasees with respect to the Loan Documents or
the Obligations, whether such Claims are known or unknown, whether now existing
or hereafter arising, and whether arising at law or in equity. In entering into
this Agreement, each of the Loan Parties has consulted with, and been
represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agree and
acknowledge that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof. The provisions of this Section 9
shall survive the termination of the Loan Agreement, the other Loan Documents,
and payment in full of the Obligations.
10.    Release of Subsidiary Guarantors.    Lenders acknowledge and agree that
the following Subsidiary Guarantors are relieved and released from all
obligations under any and all Loan Documents:
Folly Road – WHLR-Folly Road Crossing, LLC




--------------------------------------------------------------------------------




Georgetown – WHLR-Georgetown, LLC
Ladson – WHLR-Ladson Crossing, LLC
Lake Greenwood – WHLR-Lake Greenwood Crossing, LLC
Litchfield Market / Shoppes at Litchfield (one entity) – WHLR-Litchfield Market
Village, LLC
South Park – WHLR-Mullins South Park, LLC
Myrtle Park – WHLR-Shoppes at Myrtle Park, LLC
Ridgeland – WHLR-Ridgeland, LLC
St. Matthews – WHLR-St. Matthews, LLC
Laburnum – WHLR-Laburnum Square, LLC
Martinsville – WHLR-Village of Martinsville, LLC
New Market – WHLR-New Market Crossing, LLC


[Signature Page to Follow]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each party has executed this Agreement under seal as of the
day and year first above written.
BORROWER:


WHEELER REIT, L.P., a Virginia limited partnership


By:    WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation, its
general partner




By:     /s/ Daniel Khoshaba
Name:     Daniel Khoshaba
Title:    C.E.O.
 


REIT:


WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation




By:     /s/ Daniel Khoshaba
Name:     Daniel Khoshaba
Title:    C.E.O.


SUBSIDIARY GUARANTORS:


WHLR-DARIEN, LLC, a Delaware limited liability company
By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:     /s/ Daniel Khoshaba
Name:     Daniel Khoshaba
Title:    C.E.O.






[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Third Amendment to Amended and Restated to Credit Agreement Signature Page]

--------------------------------------------------------------------------------







WHLR-DEVINE STREET, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:     /s/ Daniel Khoshaba
Name:     Daniel Khoshaba
Title:    C.E.O.


WHLR-LAKE MURRAY, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:     /s/ Daniel Khoshaba
Name:     Daniel Khoshaba
Title:    C.E.O.










[SIGNATURES CONTINUE ON FOLLOWING PAGE]






[Third Amendment to Amended and Restated to Credit Agreement Signature Page]

--------------------------------------------------------------------------------









WHLR-MONCKS CORNER, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:     /s/ Daniel Khoshaba
Name:     Daniel Khoshaba
Title:    C.E.O.






WHLR-SOUTH LAKE POINTE, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:     /s/ Daniel Khoshaba
Name:     Daniel Khoshaba
Title:    C.E.O.






[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Third Amendment to Amended and Restated to Credit Agreement Signature Page]

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION, as Agent and Lender
By: /s/ Thomas Z. Schmitt
Name: Thomas Z. Schmitt
Title: Assistant Vice President
















[Third Amendment to Amended and Restated to Credit Agreement Signature Page]